          Case 2:18-cr-00465-SPL Document 48 Filed 11/02/18 Page 1 of 3




     ELIZABETH A. STRANGE
 1   First Assistant United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500

 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
                          IN THE UNITED STATES DISTRICT COURT
15
                               FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                         No. 18-CR-00465-PHX-SPL (BSB)
18                        Plaintiff,                  GOVERNMENT’S MOTION FOR
                                                      LEAVE TO FILE RESPONSE TO
19            v.                                       MOVANT MICHAEL LACEY’S
                                                     MOTION TO RECONSIDER ORDER
20                                                     GRANTING GOVERNMENT’S
     Backpage.com LLC, et al.,                        MOTION TO AMEND/CORRECT
21                                                   AND SUPPLEMENT PRELIMINARY
                          Defendants.                ORDER OF FORFEITURE (DKT. 45)
22
23         Plaintiff United States of America (the “Government”), by and through its counsel
24   of record, the United States Attorney’s Office for the District of Arizona and Special
25   Assistant United States Attorney John J. Kucera, hereby moves for leave to file the
26   Government’s Response to Movant Michael Lacey’s Motion to Reconsider Order Granting
27   Government’s Motion to Amend/Correct and Supplement Preliminary Order of Forfeiture
28   (Dkt. #45.) Under LRCiv 7.2(g)(2), a response to a motion for reconsideration may not be
          Case 2:18-cr-00465-SPL Document 48 Filed 11/02/18 Page 2 of 3




 1   filed absent order of the Court. To the extent that LRCiv 7.2(g) applies to this forfeiture
 2   proceeding, and to provide the Court with the Government’s written response to Movant’s
 3   points and authorities, the Government respectfully asks that the Court allow the
 4   Government to file the attached Response. A proposed Order is attached.
 5
 6          Respectfully submitted this 2nd day of November, 2018.
 7
                                                  ELIZABETH A. STRANGE
 8                                                First Assistant United States Attorney
                                                  District of Arizona
 9
                                                  /s/ John J. Kucera
10                                                KEVIN M. RAPP
11                                                MARGARET PERLMETER
                                                  PETER S. KOZINETS
12                                                ANDREW C. STONE
                                                  JOHN J. KUCERA
13                                                Assistant U.S. Attorneys
14                                                BRIAN BENCZKOWSKI
                                                  Assistant Attorney General
15                                                Criminal Division, U.S. Department of Justice
16                                                REGINALD E. JONES
                                                  Senior Trial Attorney
17                                                U.S. Department of Justice, Criminal Division
                                                  Child Exploitation and Obscenity Section
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
          Case 2:18-cr-00465-SPL Document 48 Filed 11/02/18 Page 3 of 3




 1                                     Certificate of Service
     [NEED TO UPDATE] I hereby certify that on this date, I electronically transmitted the
 2   attached document to the Clerk’s Office using the CM/ECF system for filing and transmittal
 3   of a Notice of Electronic Filing to the following CM/ECF registrants: David Botsford,
     Daniel Quigley, Anthony Bisconti, Adam Page, Erin McCampbell, Kenneth Miller,
 4   Thomas Bienart, Jr., Whitney Bernstein, Bruce Feder, Michael Kimerer, Rhonda Neff, KC
 5   Maxwell, Michael Piccarreta, Stephen Weiss, Ariel Neuman, Gary Lincenberg, and Gopi
     Panchapakesan.
 6
 7   s/
     U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
      Case 2:18-cr-00465-SPL Document 48-1 Filed 11/02/18 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                         CR-18-00465-PHX-SPL (BSB)
12                       Plaintiff,                 (PROPOSED) ORDER GRANTING
                                                     GOVERNMENT’S MOTION FOR
13           v.                                      LEAVE TO FILE RESPONSE TO
                                                      MOVANT MICHAEL LACEY’S
14                                                 MOTION TO RECONSIDER ORDER
     Backpage.com LLC, et al.                         GRANTING GOVERNMENT’S
15                                                   MOTION TO AMEND/CORRECT
                         Defendants.               AND SUPPLEMENT PRELIMINARY
16                                                 ORDER OF FORFEITURE (DKT. 45)
17
18         The Court having reviewed the Government’s Motion for Leave to File Response
19   to Movant Michael Lacey’s Motion to Reconsider Order Granting Government’s Motion
20   to Amend/Correct and Supplement Preliminary Order of Forfeiture (Dkt. 45)
21   (“Government’s Motion for Leave”), and good cause appearing,
22         IT IS ORDERED granting the Government’s Motion for Leave.
23         IT IS FURTHER ORDERED directing the Clerk of the Court to file the
24   Government’s Response to Movant Michael Lacey’s Motion to Reconsider Order Granting
25   Government’s Motion to Amend/Correct and Supplement Preliminary Order of Forfeiture.
26
27
28
         Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 1 of 11




     ELIZABETH A. STRANGE
 1   First Assistant United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
                          IN THE UNITED STATES DISTRICT COURT
15
                               FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                         No. 18-CR-00465-PHX-SPL (BSB)
18                        Plaintiff,                  GOVERNMENT’S RESPONSE TO
                                                       MOVANT MICHAEL LACEY’S
19            v.                                     MOTION TO RECONSIDER ORDER
                                                       GRANTING GOVERNMENT’S
20                                                    MOTION TO AMEND/CORRECT
     Backpage.com LLC, et al.,                       AND SUPPLEMENT PRELIMINARY
21                                                   ORDER OF FORFEITURE (DKT. 45)
                          Defendants.
22
23
24         Plaintiff United States of America (the “Government”), by and through its counsel
25   of record, the United States Attorney’s Office for the District of Arizona and Special
26   Assistant United States Attorney John J. Kucera, hereby responds to Movant Michael
27   Lacey’s (“Movant,” and, collectively with his co-defendants, “Named Defendants”)
28   motion to have this Court reconsider its order granting the Government’s motion to
           Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 2 of 11




 1   amend/correct and supplement its preliminary order of forfeiture (Dkt. #44) (the “Order”).
 2   In support, the Government states as follows:
 3                    MEMORANDUM OF POINTS AND AUTHORITIES
 4   I.      INTRODUCTION
 5           On May 16, 2018, pursuant to a stipulation between the Government and defendants
 6   Backpage.com, LLC and associated defendant entities (including Website Technologies,
 7   LLC, Posting Solutions, LLC, Amstel River Holdings, LLC, Ad Tech BV, and UGC Tech
 8   Group BV (collectively, the “Related Entities”)), this Court issued a Preliminary Order of
 9   Forfeiture (the “Preliminary Order”) (Dkt. #22). Thereafter, consistent with the terms of the
10   plea agreements, defendant Carl Ferrer (“Ferrer”) and the Related Entities (collectively,
11   “Cooperating Defendants”) assisted the Government in identifying additional bank accounts
12   involved in the money laundering conspiracy to which Cooperating Defendants have plead
13   guilty (the “Defendant Assets”). (See Dkt. #42 at 2 (Stipulated Statement of Facts)).
14           On October 15, 2018, the Government and the Related Entities filed a Stipulated
15   Motion to Amend and Supplement the Preliminary Order of Forfeiture to add certain
16   Defendant Assets to this Court’s original Preliminary Order. (Dkt. #43). On October 18,
17   2018, this Court signed the Order granting the parties’ request to amend the Preliminary
18   Order to include the Defendant Assets (the “Order,” Dkt. #44).
19           On October 19, 2018, Movant opposed this Court’s Order and filed a Motion to
20   Reconsider the Order Granting the Government’s Motion to Amend/Correct and
21   Supplement its Preliminary Order of Forfeiture (the “Motion to Reconsider”). (Dkt. #45).
22   II.     ARGUMENT
23           A.    Case Law and Statutes Are Clear That Third Parties Cannot Intervene
24                 In A Criminal Proceeding Where Cooperating Defendants Entered Into
                   A Stipulation With The Government To Amend A Preliminary Order for
25                 Forfeiture

26           “[A] third party has no right to challenge the preliminary order’s finding of
27   forfeitability.” United States v. Andrews, 530 F.3d 1232, 1236 (10th Cir. 2008). This equally
28   applies to any amendments to such preliminary orders. As such, “[a] third party claiming


                                                 -2-
          Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 3 of 11




 1   an interest in property subject to forfeiture may not intervene in a trial or appeal of a criminal
 2   case involving the forfeiture.” United States v. Lazarenko, 476 F.3d 642, 649 (9th Cir. 2007)
 3   (citing 21 U.S.C. § 853(k)(1)). “Nor may a third party commence an action at law or equity
 4   against the United States concerning the validity of the alleged interest after the United
 5   States files an indictment with a forfeiture allegation.” Id. (citing 21 U.S.C. § 853(k)(2)).
 6   “Rather, a court adjudicates a third party’s interest in the forfeited property in an ancillary
 7   proceeding after concluding the criminal case and entering a preliminary order of
 8   forfeiture.” Id. (citing Fed. R. Crim. P. 32.2(b) advisory committee’s note). 1  0F




 9          Here, the Government filed indictments and commenced criminal proceedings
10   against both Named Defendants and the Cooperating Defendants. Named Defendants were
11   not parties to the stipulation entered into between the Cooperating Defendants and the
12   Government. Even if Named Defendants had an interest in the property at issue (something
13   that Named Defendants do not assert before this Court), pursuant to statutory guidelines,
14   that interest would be irrelevant. Simply put, Named Defendants do not have standing at
15   this time to assert any claims of ownership over the property at issue. Multiple jurisdictions
16   have consistently upheld this basic premise. See United States v. BCCI Holdings
17   (Luxembourg) S.A. (Petition of ICIC Investments), 795 F. Supp. 477, 479 (D.D.C. 1992)
18   (third party lacks standing to object to entry of order for forfeiture); United States v. BCCI
19   Holdings (Luxembourg) S.A. (Final Order of Forfeiture and Disbursement), 69 F. Supp. 2d
20   36, 42 (D.D.C. 1999) (same); United States v. Cone, 627 F.3d 1356, 1359 (11th Cir. 2010)
21   (third party lacked standing to object when Government moved to vacate order of forfeiture
22   with respect to the property in which the third party had an interest; third party cannot force
23   the Government to forfeit property so that it can adjudicate its claim in the ancillary
24   proceeding); United States v. Bulger, 2013 WL 6017351 (D. Mass. Nov. 13, 2013) (denying
25
26    1
        Rule 32.2’s advisory committee notes confirm that an ancillary proceeding “does not
27   involve relitigation of the forfeitability of the property; its only purpose is to determine
     whether any third party has a legal interest in the forfeited property.” See Waters v. Young,
28   100 F.3d 1437, 1441 (9th Cir. 1996) (advisory committee note to federal rule “guides [this
     Court’s] interpretation”).

                                                   -3-
         Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 4 of 11




 1   crime victims’ opposition to entry of forfeiture order in favor of restitution; victims with
 2   standing to contest forfeiture of specific assets may file claims in the ancillary proceeding,
 3   but in no event may third parties oppose the entry of judgement); United States v. Gamez,
 4   2013 WL 2145590 (N.D. Tex. May 16, 2013) (Section 853(k) bars third party from filing
 5   motion for return of seized property after defendant enters guilty plea but before the court
 6   enters an order for forfeiture; he must wait until there is a forfeiture order and an ancillary
 7   proceeding); United States v. Louthian, 2013 WL 594232 (W.D. Va. Feb. 15, 2013)
 8   (acquitted co-defendant cannot oppose entry of forfeiture but must wait until the ancillary
 9   proceeding to file a claim); United States v. Hodgson, 2012 WL 3222312, *7 (S.D.N.Y.
10   Aug. 7, 2012) (third party lacks standing to object to Government’s decision to vacate the
11   forfeiture order when it realized there was no equity in the property; if there are competing
12   claims to the forfeited property, the Government may opt to vacate the forfeiture order and
13   let the parties resolve their differences in state court); Cf. United States v. Egan, 654 Fed.
14   Approx. 520 (2nd Cir. 2016) (because third party was barred by Section 853(k) from
15   objecting to the entry of the preliminary order of forfeiture, he cannot object that the entry
16   was procedurally defective as the basis for his claim in the ancillary proceeding).
17          Title 21 U.S.C. § 853(n) “provides the process for vindicating a third party’s interests
18   in forfeited property.” Id.; see Libretti v. United States, 516 U.S. 29, 44 (1995) (noting that
19   Congress determined that Section 853(n) provides the means to vindicate third-party rights);
20   United States v. Nava, 404 F.3d 1119, 1125 (9th Cir. 2005)(“We have held that third parties
21   must await the defendant’s conviction before filing proceedings to protect their interest in
22   the property and must await the court’s order of forfeiture before requesting an ancillary
23   hearing.”); United States v. Crozier, 777 F.2d 1376 (9th Cir. 1985). As such, Named
24   Defendants may only assert their claims to the Defendant Assets in an ancillary proceeding.
25          It is important to note that the Order does not seek to forfeit any third party’s rights
26   to any property identified in the Order. The stipulation between the Government and the
27   Related Entities sought an order forfeiting the Related Entities’ interest in the Defendant
28


                                                  -4-
         Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 5 of 11




 1   Assets. The interests of third parties, including any claimed interest by Movant, will be
 2   adjudicated at the ancillary proceeding.
 3          For these reasons, Movant’s Motion to Reconsider is inappropriate and should be
 4   denied in its entirety.
 5          B.      Movant Lacks Standing Because He Does Not Have Ownership Interest
 6                  In The Forfeited Property

 7          Pursuant to 21 U.S.C. § 853(n)(6), a third party who asserts a claim over property
 8   that is subject to forfeiture in a criminal matter can obtain relief from the forfeiture only if
 9   (1) the third party had a superior ownership interest in the property at the time the defendant
10   committed the criminal act that gave rise to the forfeiture, 21 U.S.C. § 853(n)(6)(A) (the
11   before-acquired interest test), or (2) the third party was a bona fide purchaser for value who
12   was reasonably without cause to believe that the transferred assets were subject to forfeiture,
13   Id. § 853(n)(6)(B) (the after-acquired interest test).
14          This is in line with Congress’ intent, who expressly limited the types of third-party
15   interests that justify modification of a forfeiture order to those set forth in Section
16   853(n)(g)(A) and (B) in order to prevent a defendant from protecting ill-gotten gains by
17   transferring them to a third party.
18          This is also in line with case law. See United States v. Nava, 404 F.3d 1119, 1125
19   (9th Cir. 2005) (“[t]he petitioner [in an ancillary proceeding] may prevail only upon
20   showing, by a preponderance of the evidence, that he possessed a vested or superior legal
21   right, title, or interest in the property at the time the criminal acts took place, or that he was
22   a bona fide purchaser for value”) (emphasis added); United States v. Hooper, 229 F.3d 818,
23   821, 822 (9th Cir. 2000) (recognizing that “[i]n order to obtain relief, petitioning third parties
24   must satisfy one of two conditions” and that “[t]he criminal forfeiture statute ... protects only
25   two types of transferees of forfeitable property: bona fide purchasers and those whose
26   interest in the property antedated the crime”); see also United States v. Alcaraz-Garcia, 79
27   F.3d 769, 773 n.8 (9th Cir. 1996) (“The courts that have interpreted 21 U.S.C. § 853(n) rely
28   exclusively on the language of § 853(n)(6)(A) and (B) when discussing the standard a third


                                                   -5-
         Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 6 of 11




 1   party petitioner must meet in order to amend a forfeiture order.”); United States v.
 2   $20,193.39 U.S. Currency, 16 F.3d 344, 346 (9th Cir. 1994) (stating that Section 853(n)
 3   “protects two categories of petitioners”). Section 853(n)(6) does not afford protection to all
 4   third-party interests.
 5                   1.       Movant Fails to Satisfy the Before-Acquired Interest Test Of 21
 6                            U.S.C. § 853(n)(6)(A) Because He Never Had A Superior
                              Ownership Interest In The Forfeited Property
 7
            “Under § 853(n)(6)(A), the relevant inquiry is whether ... [the third party] established
 8
     by a preponderance of the evidence that legal right, title, or interest in the ... properties vested
 9
     in her, rather than in [the defendant], at the time of the commission of the crime.” Id. at
10
     1129; 21 U.S.C. § 853(n)(6)(A).
11
            Here, Movant presents no evidence that he (or Named Defendants), in fact, has an
12
     interest in the Defendant Assets that was superior to either Backpage.com’s interest, the
13
     Related Entities’ interest, or Ferrer’s interest. Movant does not attempt to present any such
14
     evidence before this Court. Nor could he because Movant (or Named Defendants) never
15
     acquired any control over the Defendant Assets. Even if Movant did assert any type of
16
     control over the Defendant Assets, said control was never superior that of the Cooperating
17
     Defendants’.
18
            Thus, neither Movant nor Named Defendants can establish any interest in the
19
     Defendant Assets that is superior to Backpage.com’s, the Related Entities’ interest, or
20
     Ferrer’s interest prior to the time either the Cooperating Defendants and/or Named
21
     Defendants were committing their criminal money laundering activities. Accordingly,
22
     neither Movant nor Named Defendants can satisfy the requirements of Section
23
     853(n)(6)(A). See United States v. Hooper, 229 F.3d 818, 821 (9th Cir. 2000) (petitioning
24
     wives could not satisfy Section 853(n)(6)(A) because their asserted interest did not arise
25
     before the criminal activities giving rise to the forfeiture).
26
            For these reasons, Movant cannot satisfy the before-acquired interest test of Section
27
     853(n)(6)(A).
28


                                                    -6-
          Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 7 of 11




                       2.   Movant Fails To Satisfy The After-Acquired Interest Test Of 21
 1                          U.S.C. § 853(n)(6)(B) Because He Was Not A Bona Fide Purchaser
 2
            Movant also fails to satisfy the after-acquired test pursuant to Section 853(n)(6)(B).
 3
     See Hooper, 229 F.3d at 822 (“if property is ‘subsequently transferred,’ which is the only
 4
     way that proceeds can be transferred, the transferee is protected only as a bona fide
 5
     purchaser”). 2 Section 853(n)(6)(B) does not authorize a defendant to make preconviction
 6
                  1F




     transfers of tainted assets to anyone, including attorneys for services rendered. Nor does it
 7
     retroactively render the transfer lawful from a defendant’s perspective. Instead, it merely
 8
     furnishes protection to an innocent third party despite a defendant’s unlawful transfer of
 9
     tainted assets.
10
            Here, Movant knew or had reason to know that the funds deposited into the
11
     Defendant Assets constituted illicit proceeds subject to forfeiture because, as a person who
12
     had intimate knowledge of and access to Backpage.com’s (and Related Entities’) business
13
     operations and who directed and/or retained significant operational control over
14
     Backpage.com’s (and Related Entities’) business activities, the illegal source of the deposits
15
     is imputed to Movant (and to the Named Defendants). (See, e.g., Superseding Indictment
16
     in United States v. Lacey, et al., CR 18-422, Dkt. 230 ¶ 31); see United States v. Cox, 575
17
     F.3d 352, 357-58 (4th Cir. 2009); United States v. McHan, 345 F.3d 262, 279 (4th Cir. 2003)
18
     (wife who acquired property from husband-defendant in less than arm’s length transaction
19
     was not a bona fide purchaser); cf. United States v. 141st Street Corp., 911 F.2d 870, 876-
20
     77 (2d Cir. 1990) (corporate officer’s knowledge of drug trafficking at corporation’s
21
     building could be imputed to the corporation to defeat innocent owner defense). Even if
22
     Named Defendants were able to transfer monies from the Defendant Assets to pay for their
23
     legal fees, the attorneys involved in such transactions no longer constitute “bona fide
24
     purchasers” given their unique insight and knowledge into these criminal proceedings.
25
26
      2
27      This exemption in no way creates a general right for third parties to accept tainted property
     at any time until the United States gains possession of it; and certainly does not create a
28   general right in the defendant to use assets that are subject to forfeiture for whatever
     purposes he chooses as long as he has those assets under his control.

                                                  -7-
         Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 8 of 11




 1          As such, Movant’s knowledge of Backpage.com’s (and Related Entities) business
 2   dealings precludes him from asserting he was a bona fide purchaser for value. Thus, Movant
 3   cannot satisfy the after-acquired interest test of Section 853(n)(6)(B).
 4          Because Movant fails to satisfy either Section 853(n)(6)(A) or (B), Movant cannot
 5   claim an ownership interest in the Defendant Assets and, therefore, lacks standing to modify
 6   or vacate the Order. For these reasons, this Court should deny the Motion to Reconsider in
 7   its entirety.
 8             C.    Amending The Preliminary Order Is Proper Because (1) The Defendant
 9                   Assets Became Known To The Government After The Preliminary
                     Order Was Issued And (2) The Legal Basis Only Serves To Clarify The
10                   Governing Law And Does Not Constitute “Clerical Error”

11          Movant argues that the Government should not be permitted to amend the
12   Preliminary Order to include the Defendant Assets because “the assets in question were not
13   ‘located and identified’ after the initial preliminary orders of forfeiture were entered on May
14   16, 2018.” (Dkt. #45 at 4). Yet Movant fails to identify when he believes the Government
15   acquired such knowledge concerning the Defendant Assets and offers no evidence of his
16   claims.
17          Even if Movant had standing, Backpage.com, the Related Entities, and Ferrer
18   identified the Defendant Assets (and their involvement in the money laundering conspiracy)
19   after the Court entered the initial Preliminary Order. This is the exact definition of property
20   subject to forfeiture that “was located and identified after the [Preliminary Order] was
21   entered.” R. 32.2(e)(1)(A) (emphasis added). Case law supports this conclusion, and
22   Movant offers no contrary analysis suggesting otherwise.
23          In the alternative, Movant suggests that the Defendant Assets are not subject to
24   forfeiture because the amendment to the Preliminary Order includes an additional legal basis
25   for forfeiture to include “property involved in money laundering” under 18 U.S.C. §
26   981(a)(1)(A). (Dkt. #45 at 5 (citing Dkt. #43 at p.5)). Such an addition, Movant argues,
27   amounted to more than a “clerical error” not subject to correction. (Id.).
28


                                                  -8-
         Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 9 of 11




 1          Yet the Superseding Indictment sets forth counts against Named Defendants that
 2   includes 18 U.S.C. § 1956(h) (conspiracy to commit money laundering), 18 U.S.C. §
 3   1956(a)(1)(B)(i) (concealment money laundering), and 18 U.S.C § 1956(a)(2)(A)
 4   (international promotional money laundering). (See United States v. Lacey, et al., CR 18-
 5   422, Dkt. 230). These counts subject property to forfeiture under the guidance of 18 U.S.C.
 6   § 981(a)(1)(A). The addition of 18 U.S.C. § 981(a)(1)(A) clarifies the governing statutes
 7   with respect to the counts enumerated above.
 8          Here again, Movant’s argument lacks merit.
 9           D.       Section 853(n) Is Constitutional And Does Not Deprive Defendant(s) Of
10                    Their Sixth Amendment Right To Counsel

11          Named Defendants suggests they will be deprived of their Sixth Amendment right to
12   counsel if the Amendment to the Preliminary Order were to stand because “the assets at
13   issue are attorney trust funds needed for the third party’s own criminal defense ... .” (Dkt.
14   # 45 at 6). Named Defendants incorrectly claim that they “are entitled to use [the funds in
15   the Defendant Assets] to pay for their defense.” (Dkt. #45 at 2). Named Defendants fail to
16   provide any statute or case law in support on their argument, and the Government is unaware
17   of any statute, case law, or Constitutional protection for Named Defendants’ claimed
18   “entitlement.”
19          The Sixth Amendment guarantees the right to the assistance of counsel. Thus, as
20   long as the Named Defendants have competent representation, nothing in the Sixth
21   Amendment requires that Named Defendants be permitted to use funds that are subject to
22   forfeiture to hire the attorneys of their choice. Named Defendants are only precluded from
23   using tainted assets to pay for attorney fees. They are still free to use legitimate assets to
24   pay their attorney fees. Movant does not cite to any authority for his theory that the Sixth
25   Amendment grants a criminal defendant the right to retain counsel with assets to which a
26   defendant has no legitimate interest.
27          Even if Movant (or Named Defendants) had standing, the only limitation 21 U.S.C.
28   § 853 sets forth is what property can be forfeited as it relates to the nexus of the illegal


                                                 -9-
           Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 10 of 11




 1   activity. How Named Defendants intend to use property that is otherwise subject to forfeit
 2   is irrelevant. Property is not exempted because a defendant wants to use it to pay attorney
 3   fees any more than property is exempted because a defendant wants to purchase a house or
 4   employ a financial advisor. The fact that attorneys’ fees are not mentioned in the statute
 5   “does not mean that the language is ambiguous; rather, it suggests that attorneys’ fees were
 6   not meant to be treated differently than any other assets.” United States v. Nichols, 841 F.2d
 7   1485, 1492-93 (10th Cir. 1988).
 8           Here, the Defendant Assets subject to forfeiture because they constitute or are derived
 9   from the proceeds of the Cooperating Defendants’ (and allegedly, the Named Defendants’)
10   money laundering activities. Nothing in Section 853(a) suggests that the Named Defendants
11   may retain those proceeds in order to transfer them to a third party, such as an attorney. The
12   fact that a forfeiture order can reach property ever after its transfer (unless the property is in
13   the hands of a bona fide purchaser) reflects Congress’ intent to deter third parties from
14   accepting tainted assets from a defendant for any purpose, even as part of a transaction that
15   is otherwise lawful. The statute also deprives a defendant from any benefit from forfeited
16   property from the moment title vests in the United States.
17           Thus, the criminal forfeiture statutes do not deprive Named Defendants of their
18   constitutional right to the assistance of counsel, much less deprive them of their right to fair
19   criminal proceedings in general.
20   ///
21   ///
22   ///
23
24
25
26
27
28


                                                   - 10 -
        Case 2:18-cr-00465-SPL Document 48-2 Filed 11/02/18 Page 11 of 11




 1          Respectfully submitted this 2nd day of November, 2018.
 2
                                                  ELIZABETH A. STRANGE
 3                                                First Assistant United States Attorney
                                                  District of Arizona
 4
                                                  /s/ John J. Kucera
 5                                                KEVIN M. RAPP
                                                  MARGARET PERLMETER
 6                                                PETER S. KOZINETS
                                                  ANDREW C. STONE
 7                                                JOHN J. KUCERA
                                                  Assistant U.S. Attorneys
 8
                                                  BRIAN BENCZKOWSKI
 9                                                Assistant Attorney General
                                                  Criminal Division, U.S. Department of Justice
10
                                                  REGINALD E. JONES
11                                                Senior Trial Attorney
                                                  U.S. Department of Justice, Criminal Division
12                                                Child Exploitation and Obscenity Section
13
14
15
16
17
18
19                                       Certificate of Service
     I hereby certify that on this date, I electronically transmitted the attached document to the
20   Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of Electronic
     Filing to the following CM/ECF registrants: David Botsford, Daniel Quigley, Anthony
21   Bisconti, Adam Page, Erin McCampbell, Kenneth Miller, Thomas Bienart, Jr., Whitney
     Bernstein, Bruce Feder, Michael Kimerer, Rhonda Neff, KC Maxwell, Michael Piccarreta,
22   Stephen Weiss, Ariel Neuman, Gary Lincenberg, and Gopi Panchapakesan.
23
24   s/
25   U.S. Attorney’s Office

26
27
28


                                                - 11 -
